Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Owen Behrens on August 9, 2022.

The application has been amended as follows: 
The pending claims filed 2/24/2022 are amended as follows:
Claim 1, line 1, is amended to recite:
“A battery cell, prior to initial discharging, comprising:”

Similarly, Claim 7, line 2, is amended to recite:
“and lifespan, the method comprising, prior to any discharging of the battery, the steps of:”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As an initial matter, it is noted that the person of ordinary skill in the art at the time of invention would consider that the above amendment finds support in the as-filed disclosure for several reasons.  First, because Figure 7 and the experiment from which it is derived shows a figure of a lithium electrode coated with eutectic prior to passing any current, and the same lithium electrode after passing current, the person of ordinary skill in the art at the time of invention would recognize the invention to cover a method/electrode that includes deposited eutectic alloy prior to passing current (i.e., any discharging).  Moreover, paragraph [0009] of the as-filed disclosure discusses “natural” SEI layers that only form during the initial discharge of a battery and distinguishes this from the ”artificial SEI layer” of the eutectic layer, which is described as a material that is present prior to and during the initial discharge, thereby preventing the formation of a “natural” SEI layer.  See as-filed disclosure at paragraphs [0034]-[0036].  Moreover, paragraph [0038] discloses that coin cell lithium ion batteries were assembled using eutectic-liquid coated lithium electrodes, indicating that the liquid-coating was applied to the lithium electrode prior to assembling the battery cell, and thus prior to any discharging of the cell.

Regarding the prior art, as has been discussed extensively throughout the prosecution of this case, Anandan differs from the invention disclosed in the present application in that it involves deposition of precursor metals that then form/deposit the gallium/tin eutectic alloy on the lithium surface ONLY during/after the initial discharge of the fully formed battery where the presently claimed invention requires deposition/presence of the eutectic alloy directly onto the lithium electrode PRIOR to any initial discharge of the battery.  Nothing in Anandan would lead the person of ordinary skill in the art at the time of invention to deposit the eutectic prior to discharging, since it only discloses a eutectic that is capable of forming once discharging has commenced.
It is further noted that a battery prior to any discharging is distinctly different from a battery after an initial discharge.  In particular, no rechargeable battery is 100% reversible, thus once initial discharging commences, the battery will be fundamentally changed forever, even after recharging, since the discharge/recharge process is never 100% reversible. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727